Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (hereinafter "this Agreement") is made effective as of January 11, 2010 (the “Contract Date”), between Mediware Information Systems, Inc., (hereinafter "the Company") and Michael Martens (hereinafter the “Executive").The Executive’s employment with the Company shall begin on February 10, 2010 (the “Effective Date”). WHEREAS, the Company and the Executive desire that the Executive become the Company’s Chief Financial Officer. NOW, THEREFORE, in consideration of the foregoing and of the respective covenants and agreements herein set forth, the Company and the Executive hereby agree as follows: 1. Employment. The Company hereby agrees to employ the Executive, and the Executive hereby agrees to serve as the Company’s Chief Financial Officer, or in such other capacity as the parties may mutually agree. The Executive agrees to perform such services customary to such office as shall from time to time be assigned to him by the Chief Executive Officer or his designee.The Executive further agrees to use his best efforts to promote the interests of the Company and to devote his full energies to the business and affairs of the Company. 2. Term of Employment.
